Per Curiam.
Respondent recovered a money judgment against appellant for $525. Hotice of appeal was thereupon given by appellant, and in the bond executed and filed the penalty was fixed at $100. The bond is conditioned for the payment of all costs and damages that may be awarded against appellant on appeal or on the dismissal thereof, and to satisfy and perform the judgment or order appealed from if the case should be affirmed, and satisfy and perform any judgment or order which the court may enter or make. The bond is evidently intended as both a bond on appeal and to supersede the judgment in the superior court. The record discloses that, after the judgment was entered, the respondent applied for a further order of the court directing the payment of the judgment to the respondent, and that appellant resisted the order because the bond was sufficient to stay all further proceedings. At any rate, the bbnd has accomplished the purposes of a stay. But the penalty is not sufficient for the two bonds, which may be included in one. The bond *362on appeal is required to be in tbe sum of $200, and, according to § 7, p. 122, Laws 1893, in order to effect a stay of proceedings on a final judgment for tbe recovery of money, tbe bond must be in penalty double tbe amount of tbe damages and costs recovered in sucb judgment. Tbe respondent moves to dismiss tbe appeal. It is manifest that the motion must be granted upon tbe • authority of Pierce v. Willeby, 20 Wash. 129 (54 Pac. 999). Dismissed.